Citation Nr: 0718840	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and members of his family


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  
In March 2006, the veteran testified before the Board by 
video conference from the RO.


FINDINGS OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current bilateral hearing loss was incurred in or 
aggravated by his active service, or manifested to a 
compensable degree within one year following his separation 
from service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A.§§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004; a rating 
decision in August 2004; and a statement of the case in July 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2005 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2006).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.

Service medical records include a January 1955 enlistment 
examination that found the veteran's hearing to be 15/15 for 
whispered voice.  In March 1957, an examination found his 
hearing to be 15/20 bilaterally for whispered voice, but 
found that his hearing qualified him for the position of 
driver and was not considered substandard.  The September 
1958 separation examination is negative for a diagnosis of 
hearing loss.  Audiometric testing was done at that time, 
with no tone thresholds of higher than 10 decibels found for 
testing from The DD 214 lists his military occupation 
specialty as air policeman and a service personnel record 
shows that the veteran completed a course as a sharpshooter.

VA medical records show that in August 1980, the veteran 
presented with complaints of left ear hearing loss of three 
months duration in August 1980.  Upon examination, his 
condition was diagnosed as impaired hearing, left ear.  In 
December 1980, he had continued complaints of hearing loss 
and reported a positive history of noise exposure that 
included hunting and tractors.  Audiometric tests showed that 
the right ear was within normal limits with a slight hearing 
loss above 4000 Hz, while the left ear was within normal 
limits through 1000 Hz sloping to a moderate to severe 
sensorineural hearing loss.  His condition was assessed as 
moderate to severe high frequency left ear hearing loss 
(above 2000 Hz).  An ENT report dated December 1980 noted 
decreased hearing in the left ear and stated that he farmed 
using diesel tractors, hunted, and used rifles and hand guns 
in service.  His condition was diagnosed as sensorineural 
hearing loss that the physician opined was "probably" 
secondary to rifle shooting.

The veteran underwent audiometric testing at a private 
hearing center in June 1990 and August 1996.  In an undated 
opinion received in September 2005, a hearing aid specialist 
from the center opined that the veteran's hearing loss 
"could be due to his years in the military" and that it was 
"as likely as not his job in the military as a sharp shooter 
and in rifle competition could be the cause of the hearing 
loss."

In January 2000, the veteran underwent a VA audiology 
examination during which he complained of some hearing loss 
in his left ear for over thirty years with a sudden decrease 
in hearing six to seven years prior.  He reported a history 
of noise exposure as a sharpshooter, with additional exposure 
to farm equipment and occasional gunfire.  The assessment was 
hearing within normal limits in the right ear, with the 
exception of a mild to moderate sensorineural hearing loss at 
4000-8000 Hz.  There was severe sensorineural hearing loss in 
the left ear.  In April 2005, an audiometric tests confirmed 
bilateral hearing loss.

In September 2005 report, a private audiologist noted that 
the veteran had asymmetric neurosensory hearing loss at the 
time of his initial visit in 1993.  The report states that 
the veteran had an extensive history of noise exposure dating 
back to service during which he was exposed to unprotected 
noise from firearms.  Audiometric tests were performed and 
the assessment was bilateral sensorineural hearing loss.  The 
audiologist opined that "it appears as likely as not, that 
his current hearing loss is the result of lifelong noise 
exposure that dates back to his military service years."

In November 2005, the veteran underwent a VA audiology and 
speech pathology examination.  The report states that 
whispered voice tests done at enlistment in January 1955 and 
in March 1957 were within normal limits bilaterally, while 
the September 1958 separation examination showed that hearing 
was within normal limits bilaterally.  The veteran reported 
military noise exposure as a member of pistol and rifle teams 
and working on a flight line.  He stated that he was not 
provided hearing protection and that in 1957 his left ear 
hurt and drained on a pillow during a bus trip.  He reported 
post-service exposure to occupational noise from farming and 
driving trucks, but did not feel the need to wear protection 
because the equipment was not loud.  He reported post-service 
recreational noise exposure from gun fire and operating 
chainsaws with the aid of hearing protection.  Diagnostic and 
clinical tests showed that right ear hearing was within 
normal limits (250-2000 Hz), mild sensorineural hearing loss 
at 3000 Hz, then sloping to a moderate to moderately severe 
sensorineural hearing loss (4000-8000 Hz).  There was severe 
sensorineural hearing loss (250-4000 Hz), sloping to profound 
hearing loss (6000-8000 Hz) in the left ear.  The examiner 
opined that the hearing loss was not caused by his military 
service, because there was no evidence of hearing loss found 
in the service medical records.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the November 2005 VA examination report is the most 
persuasive evidence.  The opinion that the hearing loss was 
not caused by his military service because there was no 
evidence of hearing loss found in the service medical records 
was made by a VA examiner based upon a review of the claims 
file, a current examination, a review of the service medical 
records, private treatment records, and medical opinions.

The Board has considered the private audiologist's opinion 
and report dated September 2005 that "it appears as likely 
as not, that his current hearing loss is the result of 
lifelong noise exposure that dates back to his military 
service years" and the September 2005 hearing center's 
opinion that veteran's hearing loss "could be due to his 
years in the military" and that it was "as likely as not 
his job in the military as a sharp shooter and in rifle 
competition could be the cause of the hearing loss."  
However, while the opinions have probative value, they were 
not rendered based on a thorough review of the entire claim 
file and are unsupported by the service medical records, 
which are void of evidence of hearing loss in service.

Furthermore, the opinions appear to be based upon the 
subjective history provided by the veteran.  Specifically, 
the report of a painful and draining left ear in 1957 is not 
corroborated by objective evidence.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  In addition, the hearing center's September 
2005 opinion, that the veteran's hearing loss "could be" 
related to service is too speculative to warrant service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board finds that the November 2005 VA examiner's 
opinion is the most persuasive because it considered the 
veteran's service and post-service medical and audiological 
records and the examiner provided an opinion with rationale 
for the lack of relationship between the veteran's current 
hearing loss and his service.

The veteran's service medical records are void of any 
findings, complaints, symptoms, or diagnoses of hearing loss.  
The post-service medical records are negative for any 
evidence of hearing loss within one year of separation from 
active duty.  In fact, the veteran was not diagnosed with 
hearing loss until almost twenty-two years after separation.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
while the competent medical evidence does show that the 
veteran now suffers from bilateral hearing loss, the record 
includes a competent medical opinion that the condition is 
not related to the veteran's active duty.  In the absence of 
competent medical evidence linking any current hearing loss 
to service, service connection must be denied.

At the March 2006 hearing, the veteran and his family 
testified as to the relationship between his service and 
hearing loss.  In addition, family members and friends 
submitted statements concerning the same.  The Board 
recognizes their contentions as to the diagnosis and 
relationship between his service and his hearing loss.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As 
laypersons, however, they are not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence that his bilateral hearing loss began during, or is 
a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that bilateral hearing loss was incurred in or 
aggravated by service or manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, service connection for bilateral hearing 
loss is denied.


ORDER

Service connection for hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


